Citation Nr: 0331992	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-15 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals, right 
knee injury.

2.  Entitlement to service connection for lumbosacral strain, 
to include as secondary to right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




REMAND

The veteran had active duty for training (ACDUTRA) from July 
1957 to January 1958, and active duty from October 1961 to 
August 1962, as well as additional unverified periods of 
reserve component service.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied entitlement to service connection for a right knee 
injury and for lumbosacral strain secondary to a right knee 
injury.  The veteran disagreed with those determinations in 
January 2002, and a statement of the case was issued in 
September 2002.  The veteran's timely substantive appeal was 
received in October 2002.

During the pendency of the claim, the claims file was 
transferred to the jurisdiction of the Cleveland, Ohio RO.

The veteran requested a Travel Board hearing.  A Travel Board 
hearing was scheduled in May 2003 in Ohio.  The record 
reflects that the veteran failed to report for this hearing.  
The record also reflects that it is not clear where the 
veteran is currently residing.

The veteran submitted a claim for service connection for a 
right knee injury in December 2000.  He contended that the 
right knee injury was sustained during his first period of 
service, and that he had been continuously treated by 
chiropractic physicians since that time.  Service medical 
records reflect that the veteran was also treated for a right 
knee injury during each of his two periods of service.  The 
veteran requested VA examination.  Further development of the 
medical evidence is required.  

In addition, the veteran should be specifically notified that 
he should identify the providers who have continuously 
treated his right knee subsequent to the injury or injuries 
sustained in service.  The veteran should be advised of the 
types of evidence he may submit to substantiate his claim 
that he has had an antalgic (uneven) gait since his active 
service.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  (a)  Notify the veteran of what 
evidence is required to substantiate his 
claims for service connection for a right 
knee injury and for lumbosacral strain 
secondary to a right knee injury, and 
notify the veteran as to which portion of 
the evidence he is responsible for 
obtaining and what evidence VA will 
assist him to obtain or develop.  The 
veteran should be notified that evidence 
proximate to his service regarding the 
claimed disorders would be relevant and 
persuasive evidence.

(b)  The veteran should be specifically 
advised of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claims.  

(c)  Any notice given, or action taken 
hereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as any other controlling guidance 
provided after the issuance of this Board 
decision.   

2.  The veteran should be afforded 
another opportunity to submit alternative 
evidence regarding the etiology or onset 
of observable symptoms of a right knee 
injury or of lumbosacral strain, 
including statements from co-workers, 
friends, or others who may have observed 
relevant symptoms, records of 
examinations for employment purposes, 
employment medical records, reports of 
insurance examinations, reports of any 
examinations of the right knee proximate 
to service, or any other evidence which 
might substantiate the veteran's 
contentions.  

3.  The veteran should again be asked to 
identify VA facilities and private 
providers at which or by whom he has been 
treated for a right knee injury or for a 
back disorder prior to VA treatment in 
2001, the only clinical evidence of 
record.  

In particular, the veteran should be 
asked to identify the chiropractic 
doctors he stated have provided treatment 
continuously since his service.  Records 
should be obtained from each treating 
facility or individual identified, as 
well as from Brooksville Hospital 
regarding hospitalization in 
approximately 2001.

The veteran should also identify any VA 
facilities at which he has received 
treatment for a right knee or back 
disorder since September 2001, the most 
recent VA clinical records associated 
with the claims file.  In particular, the 
veteran should indicate when he was last 
treated at the VAMC in Tampa, Florida, 
and he should identify each VA facility 
at which he was treated after he moved 
from Tampa, Florida.  

In addition, the veteran should be 
advised that he should identify any VA 
records of treatment for a right knee 
disorder or a back disorder since service 
that he wants considered for purposes of 
the claims on appeal.  

Records should be obtained from each 
treating facility identified.

4.  If clinical records obtained during 
the development above confirm that the 
veteran has a right knee disorder or 
impairment, VA examination of the right 
knee and of the back should be afforded.  
The claims folder should be sent to the 
examiner for review of pertinent 
documents therein.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner should be 
asked to provide an opinion, for each 
diagnosed right knee disorder, as to 
whether it is at least as likely as not 
(Is there a 50 percent or greater 
probability?) that the disorder was 
incurred during or as a result of service 
from July 1957 to January 1958, or during 
service from October 1961 to August 1962.  
The examiner should state the basis 
(rationale) for the conclusions reached.  

If the examiner concludes that the 
veteran has a right knee disorder which 
is at least as likely as not 
etiologically related to his service, the 
examiner should provide an opinion, for 
each diagnosed back disorder, as to 
whether it is at least as likely as not 
(Is there a 50 percent or greater 
probability?) that the disorder is 
secondary to or aggravated (permanently 
increased in severity) by the right knee 
disorder incurred in service.  The 
examiner should state the basis 
(rationale) for the conclusions reached.  

5.  After completing development, 
including any actions in addition to 
those specified above to satisfy the 
VCAA, the issues on appeal should be 
readjudicated.  If any decision remains 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case.  
After the appropriate period of time for 
response, the case should be returned to 
the Board for final review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


